                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JAMES HOSKINS,

                          Plaintiff,
      v.                                           Case No. 20-cv-851-pp

MILWAUKEE COUNTY JAIL, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO FILE
                A CERTIFIED TRUST ACCOUNT STATEMENT
______________________________________________________________________________

      Plaintiff James Hoskins, representing himself, has filed numerous cases

in the Eastern District of Wisconsin. As this court explained when dismissing

one of them, the plaintiff knows the process prisoners must follow when filing

civil rights cases. See Hoskins v. House of Correction, Case No 20-cv-619, Dkt.

No. 18 at 1. Between April 2020 and August 2020, the plaintiff filed four civil

rights lawsuits under 42 U.S.C. §1983—Case Nos. 20-cv-619, 20-cv-851, 20-

cv-874 and 20-cv-1329. In each of them he asked to proceed without prepaying

the filing fee and each of them is missing information necessary to allow the

court to decide whether to do so. In each case, the court has given the plaintiff

the opportunity to provide the missing information.

      In this case, what’s missing is the plaintiff’s six-month certified trust

account statement. The Clerk of Court has twice notified the plaintiff that he

needs to provide the trust account statement—once in a letter dated June 8,

                                         1




           Case 2:20-cv-00851-PP Filed 11/13/20 Page 1 of 4 Document 11
2020 (days after he filed the lawsuit) and again in a letter dated July 21, 2020.

Dkt. Nos. 2, 5. The second letter warned the plaintiff that if he did not submit

the statement within twenty-one days the court could dismiss the case. Dkt.

No. 5. Although on July 23, 2020, the court received from the plaintiff a motion

for a status review, dkt. no. 6, it did not receive the trust account statement.

On August 4, 2020, the court received a letter from the plaintiff, stating that on

July 23, 2020 he had received the court’s request for a trust account statement

and that that was the first notice of which he was aware. Dkt. No. 7. Although

he stated that he had enclosed with that letter a copy of the trust account

statement, there was nothing enclosed with the letter or attached to it. Id.

      On August 24, 2020—almost three months after the plaintiff filed his

complaint—the court issued an order explaining to the plaintiff that it could

not take any action in any of his cases until he provided the court with the

certified copy of his inmate trust account statement. Dkt. No. 8 at 4. The court

also noted that it told the plaintiff this same thing in its July 27, 2020 order in

Case No. 20-cv-619. Id. That order had been returned as undeliverable because

the plaintiff no longer was at the Milwaukee County Jail. In the August 24,

2020 order, the court outlined the plaintiff’s incarceration history and decided

that because he had been released from custody, the court would give him one

final opportunity to submit the certified copy of his trust account statement,

giving him a deadline of September 18, 2020 by which to do so. Id. at 5.



                                         2




         Case 2:20-cv-00851-PP Filed 11/13/20 Page 2 of 4 Document 11
Because the court did not have an address for the plaintiff, the court sent the

order to the plaintiff’s public defender in his criminal case.

      On August 28, 2020, the court received from the plaintiff a notice of

change of address, providing a new mailing address of 3283 N. 11th St.,

Milwaukee, WI 53206. Dkt. No. 9. Because the court couldn’t be sure that the

plaintiff had received a copy of the court’s August 24, 2020 order, on October

16, 2020, the court issued another order, enclosing the copy of the August 24,

2020 order and giving the plaintiff a deadline of November 6, 2020 to file a copy

of his certified trust account statement covering the period from February 2020

through May 2020 or provide the court with a written explanation as to why he

could not do so. Dkt. No. 10. This order also was returned to the court as

undeliverable, and the plaintiff has not provided the court with an updated

address.

      Because the plaintiff has not complied with the court orders requiring

him to file a copy of his certified trust account statement and because it

appears that he has not kept the court updated as to his current address, the

court will dismiss this case without prejudice. The state court docket reflects

the name of the plaintiff’s state public defender. The court will send a copy of

this order to that attorney, with a request that the attorney forward the order

to the plaintiff. Because the court is dismissing the case without prejudice, the

plaintiff either may file a new case (the court is enclosing a copy of its form civil



                                          3




           Case 2:20-cv-00851-PP Filed 11/13/20 Page 3 of 4 Document 11
complaint for him to use if he chooses to go this route) or ask the court to

reopen the case once he has a stable address.

      If the plaintiff files a new case (and assuming he is out of custody when

he does so), he either must pay the $400 filing fee or file a motion asking to

proceed without prepaying the filing fee (the court is attaching the Non-

Prisoner Request to Proceed in District Court Without Prepaying the Filing Fee

form). If the plaintiff asks the court to reopen this case, he must provide the

court with a copy of his trust account statement from the House of Corrections

for the period from February 2020 to May 2020.

      The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

for failure to file a certified trust account statement as required by 28 U.S.C.

§1915(a)(2).

      Dated in Milwaukee, Wisconsin this 13th day of November, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         4




         Case 2:20-cv-00851-PP Filed 11/13/20 Page 4 of 4 Document 11
